Government contracts for purchase of meat, meat foocb products and packing house products; offsets against plaintiff on account of asserted overpayments by defendant under other contracts with plaintiff or its affiliated companies resulting from including an amount equivalent to the processing tax in the price paid by defendant to plaintiff or its-affiliates for hog products purchased under said other con-', tracts, although plaintiff or its affiliates had not paid such tax.
Upon an offer by plaintiff in the instant case and its af-.. filiated companies in seven other related cases to compromise- and settle their claims in all eight cases for the sum of $55,000, which offer was accepted by the Attorney General; and upona stipulation showing that in such compromise and settlement the sum of $478.68 should be allocated to the instant case; and upon a report of a commissioner of the court recommending that judgment be entered for the plaintiff in said, sum, it was ordered October 1, 1945, that judgment for the; plaintiff be entered in the sum of $478.68. ■ •